                        IN THE UNITED STATES DISTRICT GOURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DMSION
                                  No. 7:07-CR-3S-D


UNITED STATES OF AMERICA                   )
                                           )
                    v.                     )             ORDER
                                           )
KEITH RAMONE MELVIN,                       )
                                           )
                          Defendant.       )


       For the reasons stated in the government's response in opposition [D.E. 77], the court

DENIES Keith Ramone Melvin's motion for certificate of innocense [D.E. 74]. See also [D.E. 6S,

67, 72, 73].

       SO ORDERED._ This 13 day of December 2020.




                                                     .Tsc.DEVERill
                                                     United States District Judge




               Case 7:07-cr-00035-D Document 78 Filed 12/23/20 Page 1 of 1
